      Case 1:17-cv-01789-DLC Document 584 Filed 06/05/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------       X
                                            :
 SECURITIES AND EXCHANGE COMMISSION,        :
                                            :
                              Plaintiff,    :      17cv1789 (DLC)
                                            :
                  -v-                       :         MEMORANDUM
                                            :        OPINION AND
 LEK SECURITIES CORPORATION, SAMUEL         :            ORDER
 LEK, VALI MANAGEMENT PARTNERS dba          :
 AVALON FA LTD, NATHAN FAYYER, and          :
 SERGEY PUSTELNIK,                          :
                                            :
                              Defendants.   :
                                            :
 ------------------------------------       X
Appearances

For the plaintiff:
David J. Gottesman
Olivia S. Choe
Sarah S. Nilson
U.S. Securities and Exchange Commission
100 F Street N.E.
Washington, D.C. 20549

For the defendants:
James M. Wines
Law Office of James Wines
1802 Stirrup Lane
Alexandria, VA 22308

DENISE COTE, District Judge:

     This case was filed on March 10, 2017.        On the same day,

the Court entered a temporary restraining order (the “freeze

order”) freezing approximately $5.5 million in assets (the

“frozen funds”) of defendant Vali Management Partners dba Avalon

FA Ltd (“Avalon”).      On November 12, 2019, following a trial, a

jury found that Nathan Fayyer, Sergey Pustelnik, and Avalon
        Case 1:17-cv-01789-DLC Document 584 Filed 06/05/20 Page 2 of 6



(collectively, the “Defendants”) had violated several anti-fraud

and anti-manipulation provisions of the Securities Exchange Act

of 1934 and the Securities Act of 1933.         On March 20, 2020, the

Court largely granted plaintiff Securities and Exchange

Commission’s (the “SEC”) motion for judgement including

remedies.    Sec. & Exch. Comm’n v. Lek Sec. Corp., No. 17CV1789

(DLC), 2020 WL 1316911, at *1 (S.D.N.Y. Mar. 20, 2020) (the

“Remedies Opinion”).

     On April 10, 2020, the Defendants filed a motion seeking

the release of $191,600 from the frozen funds to satisfy

outstanding legal expenses.       The SEC opposed the release of

funds to the Defendants’ counsel on April 24.          The motion became

fully submitted on May 1.

     Meanwhile, the Court entered final judgment on April 14,

2020.    In addition to injunctive relief, the Court found the

defendants jointly and severally liable for $4,627,314 in

disgorgement and prejudgment interest.         Each defendant was also

assessed $5 million in civil penalties.         Approximately $1

million of the frozen assets remained after application of the

funds to disgorgement and prejudgment interest.           On April 28,

2020, the Clerk of Court distributed $2,633,146.32 of the frozen

assets and defendant Lek Securities Corporation surrendered

$2,650,452.29 of funds that were held in its accounts for the

benefit of Avalon and that were subject to the freeze order.             On


                                      2
      Case 1:17-cv-01789-DLC Document 584 Filed 06/05/20 Page 3 of 6



May 27, 2020, the SEC acknowledged receipt of these funds and

represented that they satisfied the disgorgement amount,

prejudgment interest, and a portion of Avalon’s civil penalty.

Avalon remains liable for the remainder of its civil penalty --

totaling $4,343,715.39 -- while Fayyer and Pustelnik are liable

for the full $5 million in civil penalties.

     “It is well established that Section 22(a) of the

Securities Act of 1933 and Section 27 of the Securities Exchange

Act of 1934 confer general equity powers upon the district

courts that are invoked by a showing of a securities law

violation.”   Smith v. S.E.C., 653 F.3d 121, 127 (2d Cir. 2011)

(citation omitted).    “Once the equity jurisdiction of the

district court properly has been invoked, the court has power to

order all equitable relief necessary under the circumstances.”

Id. (citation omitted).     “The purpose of such an asset freeze is

to ensure that any funds that may become due can be collected.”

Id. (citation omitted).     Asset freeze orders in SEC enforcement

cases may be granted “in an amount sufficient to cover not just

the profits that might have to be disgorged but the civil

penalty.”   S.E.C. v. Unifund SAL, 910 F.2d 1028, 1041 (2d Cir.

1990); S.E.C. v. Compania Internacional Financiera S.A., No. 11

CIV 4904 DLC, 2011 WL 3251813, at *12 (S.D.N.Y. July 29, 2011)

(“[T]he Second Circuit has authorized an order freezing both the

amount of disgorgement and . . . civil penalt[ies].”).


                                    3
      Case 1:17-cv-01789-DLC Document 584 Filed 06/05/20 Page 4 of 6



     As this Court explained in denying Avalon’s motion to

access the frozen funds before trial to pay attorney’s fees,

“[t]o modify a temporary restraining order freezing assets to

permit the payment of attorney’s fees or expert fees, the

applicant must establish that such a modification is in the

interest of the defrauded investors.”       Sec. & Exch. Comm’n v.

Lek Sec. Corp., No. 17CV1789 (DLC), 2017 WL 1184318, at *1

(S.D.N.Y. Mar. 29, 2017) (citation omitted).        “The applicant

must establish both that the funds he seeks to release are

untainted, and that there are sufficient funds to satisfy any

disgorgement remedy that might be ordered in the event a

violation is established at trial.”       Id. (emphasis supplied)

(citation omitted).

     The Defendants’ April 10 motion is denied.         Defendants

apparently agree that the frozen funds can be used satisfy the

disgorgement award and the civil penalties set forth in the

April 14 final judgment.     They argue, however, that principles

of equity counsel in favor of allowing the Defendants to access

the frozen funds for outstanding legal fees.        They do not.

     First, the Defendants do not suggest that the funds they

now seek to use for their personal legal debts were untainted by

illegality.   Although the frozen assets exceed the disgorgement

amount, they pale in comparison to the sum generated by the

Defendants’ illegal market manipulation; as described in the


                                    4
      Case 1:17-cv-01789-DLC Document 584 Filed 06/05/20 Page 5 of 6



Remedies Opinion, the revenue that could be traced to illegal

activity exceeded $29 million. 1     Sec. & Exch. Comm’n v. Lek Sec.

Corp., 2020 WL 1316911, at *2.

     Second, the Defendants offer no evidence that they are

unable to pay counsel.     In their brief in opposition to the

SEC’s motion for judgment including remedies, Fayyer and

Pustelnik asserted that they have limited resources.          Defendants

have not, at any stage, provided evidence of Avalon’s financial

condition.   Furthermore, as the Court explained in the Remedies

Opinion, Fayyer and Pustelnik’s current financial condition does

not foreclose their being able to satisfy the obligations that

they incurred as a result of their years-long schemes to

manipulate the securities markets.

     Nor does denying access to the frozen funds imperil the

Defendants’ right to a fair trial.       In contrast to the cases

upon which the Defendants rely, they have not claimed that due

process demands that they have access to the funds to pay

counsel.   Having already been found liable by a jury with the

full benefit of their attorneys, their fair trial rights have

been fully vindicated.

     Accordingly, it is hereby




1 The remainder of the revenue generated by the Defendants’
securities fraud was distributed to Avalon’s traders. Sec. &
Exch. Comm’n v. Lek Sec. Corp., 2020 WL 1316911, at *2.


                                    5
         Case 1:17-cv-01789-DLC Document 584 Filed 06/05/20 Page 6 of 6



    ORDERED that the Defendants’ April 10 motion is denied.

    SO ORDERED:

Dated:       New York, New York
             June 5, 2020


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge




                                       6
